Citation Nr: 1717718	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  09-36 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected residuals of fracture of the left lateral malleolus (left-ankle disability) effective June 6, 2016.

2.  Entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected left-ankle disability effective November 13, 2008 and prior to June 6, 2016.

3.  Entitlement to total disability based on individual unemployability (TDIU) effective January 5, 2016 and prior to April 17, 2016.

4.  Entitlement to TDIU prior to January 5, 2016.


ATTORNEY FOR THE BOARD

Mohammad Shouman, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran honorably served on active duty in the United States Army from January 1987 to April 1987.

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office in Buffalo, New York, which confirmed and continued the evaluation of the left-ankle disability as 10 percent disabling.  The Veteran timely appealed the decision.

The Board previously considered these claims in January 2013, on which occasion it determined that the claim for TDIU was inferred with the claim for an increased disability rating based on evidence that the Veteran was unemployed.  The claims were remanded for additional development, to include obtaining examinations.  This was accomplished in June 2016.  Additionally, the RO considered and awarded TDIU in a June 2016 rating decision; a supplemental statement of the case was also issued at that time.  Therefore, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (per curiam); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, 287 F.3d 1377 (2002).

In the June 2016 decision, the RO increased the Veteran's left-ankle disability rating to 20 percent effective June 6, 2016.  As noted above, the RO also granted TDIU, effective April 17, 2016.  The grant of TDIU effective April 17, 2016 constitutes a full grant of the benefit sought for that period, and the issue for that period is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim of service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).  The issues on appeal have been rephrased to better reflect the state of the record.

On April 14, 2017, the Veteran signed a statement indicating that he wishes to represent himself.

The issue of entitlement to TDIU prior to January 5, 2016 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The competent and probative evidence shows that the Veteran has experienced marked limited motion in the left ankle, but no ankylosis, during the claim period.

2.  The evidence shows that the Veteran's combined disability rating from January 5, 2016 and prior to April 17, 2016 was 80 percent, with "one disability" ratable at 40 percent.

3.  The evidence shows that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation from January 5, 2016 and prior to April 17, 2016.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but not higher, for the Veteran's service-connected left-ankle disability have been met effective November 13, 2008.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a (Diagnostic Code (DC) 5270-71, plate II).

2.  The criteria for TDIU have been met effective January 5, 2016 and prior to April 17, 2016.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has contended that he is entitled to disability ratings in excess of 20 percent and 10 percent for his service-connected left-ankle disability.  After reviewing the pertinent medical and lay evidence of record, the Board grants a 20 percent disability rating, but not higher, for the Veteran's service-connected left-ankle disability effective November 13, 2008.  Moreover, the Board grants TDIU effective January 5, 2016 and prior to April 17, 2016.  The reasons for these decisions follow.

I.  Notice and Assistance

Under the Veterans Claims Assistance Act of 2000 and its implementing regulations, VA has a duty to provide veterans with notice and assistance in substantiating a claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

A.  Notice and Assistance:  TDIU Effective January 5, 2016 and Prior to April 17, 2016

As this decision grants TDIU effective January 5, 2016 and prior to April 17, 2016, a full award of the benefits sought on appeal during that period, a discussion on the Board's compliance with the Veterans Claims Assistance Act of 2000 for this period is moot.

B.  Notice and Assistance:  Left-Ankle Disability Effective November 13, 2008

In November 2008, the RO sent a letter to the Veteran providing notice that satisfied the requirements of the Veterans Claims Assistance Act of 2000.  The notice was made prior to a decision on his claim.  No additional notice is required.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd in part, 483 F.3d 1311 (Fed. Cir. 2007).

Next, VA has a duty to assist the Veteran in the development of claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A(b)-(d); 38 C.F.R. § 3.159(c).

All available, pertinent, identified medical records have been obtained and considered.  VA provided examinations and medical opinions for the Veteran's left-ankle disability in December 2008, July 2010, and June 2016.

In his June 2009 notice of disagreement, the Veteran argued that the December 2008 VA examination was inadequate.  For this reason, the July 2010 VA examination was ordered.

The U.S. Court of Appeals for Veterans Claims (CAVC) has found that for disabilities rated based on limitation of motion, an examination is inadequate if it does not consider "active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint" in accordance with 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  However, the Board notes that the current circumstances would not warrant a remand to comply with Correia, 28 Vet. App. at 169-70.  Indeed, the Veteran's service-connected left-ankle disability is evaluated at 20 percent disabling.  Under the general rating formula for the ankle, the next highest ratings require the Veteran to have ankylosis.  See 38 C.F.R. § 4.71a, DC 5270-71.  As explained in this decision, the evidence fails to establish that the Veteran has ankylosis, and it is unlikely that an additional examination that tests ranges of motion would reveal symptoms of ankylosis.  Therefore, a remand under Correia, 28 Vet. App. at 169-70, would not be relevant to the instant claim, and an additional examination would impose an unnecessary burden on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (noting that "unquestioning, blind adherence in the face of overwhelming evidence . . . would result in [the CAVC] unnecessarily imposing additional burdens . . . with no benefit flowing to the veteran").

The July 2010 and June 2016 examiners were thorough, recorded subjective symptoms and objective findings, and addressed the rating criteria.  The Board finds that those examinations are adequate and further notes that its decisions are based on the entirety of the evidence, not on single examinations.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.

II.  Rating Analysis:  Left-Ankle Disability Effective November 13, 2008

A.  Schedular Disability Rating:  Left-Ankle Disability Effective November 13, 2008

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citing 38 U.S.C. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements are detailed and consistent.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, which pertain to functional impairment.  The CAVC has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.

Disabilities of the ankle are rated under 38 C.F.R. § 4.71a.  The Veteran's left-ankle disability is currently rated, under diagnostic code 5271, at 10 percent effective November 13, 2008 and prior to June 6, 2016, and 20 percent thereafter.

A 30 percent schedular rating for the ankle is warranted only if there is ankylosis.  38 C.F.R. § 4.71a, DC 5270.

In this case, the December 2008 and July 2010 VA examinations reflect marked limited motion in the Veteran's left ankle.  Specifically, the December 2008 VA examination reports a plantar flexion joint motion movement up to 20 degrees, with pain at 10 to 20 degrees.  12/03/2008 VBMS VA Examination, at 1.  The December 2010 VA examination reports a dorsiflexion joint movement limited to 5 degrees and plantar flexion joint motion movement up to 20 degrees with pain.  07/16/2010 VBMS VA Examination, at 2.  The Board finds these measurements to be reflective of marked limited motion of the ankle.  See 38 C.F.R. § 4.71a, plate II, § 4.71a, DC 5271.  Based on those marked limitations on the range of motion, the Board finds that the Veteran's left-ankle disability is commensurate with the criteria for a 20 percent disability rating.  This rating is effective November 13, 2008, the date the Veteran's claim for an increased evaluation was received by VA.  See 11/13/2008 VBMS VA 21-4138 Statement in Support of Claim, at 2.

The Board has reviewed the evidence and finds that the criteria for a rating in excess of 20 percent for the Veteran's left-ankle disability have not been met. Specifically, the evidence fails to establish that the Veteran has ankylosis.  The VA examinations conducted in December 2008, July 2010, and June 2016 do not indicate that the Veteran has ankylosis.  In addition, a back VA examination conducted in April 2017, which in part examined the Veteran's ankles, did not indicate worsening in his left-ankle disability.  See 04/28/2017 Virtual VA C&P Examination (DBQ MUSC Back thoracolumbar spine), at 5.

The Board acknowledges that the June 2016 VA examination marks "no ankylosis" for the right ankle and does not mark the presence or absence of ankylosis for the left ankle.  06/09/2016 VBMS C&P Examination (DBQ MUSC Ankle), at 6-7.  Nevertheless, it is clear from the context of that and other VA examinations that the Veteran's symptoms do not resemble immobility and consolidation of the left ankle commensurate to ankylosis.  For this reason, a remand under Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), would not be relevant to the instant claim, and an additional VA examination would impose an unnecessary burden on VA with no benefit to the Veteran.  See Soyini, 1 Vet. App. at 546 (noting that "unquestioning, blind adherence in the face of overwhelming evidence . . . would result in [the CAVC] unnecessarily imposing additional burdens . . . with no benefit flowing to the veteran").  For the same reasons, the Board does not accept the Veteran's contentions in November 2016, through his former representative, that the severity of his disability more closely approximates ankylosis.  See 11/01/2016 VBMS Appellate Brief, at 3.

Based on the above, the Board does not find it appropriate to assign a rating in excess of 20 percent for the Veteran's left-ankle disability under diagnostic codes 5270-71.

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but after reviewing the evidence of record, the Board finds that the Veteran could not receive a rating in excess of 20 percent for his left-ankle disability.  See 38 C.F.R. § 4.71a.  The Board finds that the marked limitation of motion most nearly approximates the disability picture throughout the period on appeal, so an evaluation of 20 percent is warranted and staged ratings are not necessary.

B.  Extra-schedular Consideration:  Left-Ankle Disability Effective November 13, 2008

The Board notes that the Veteran, through his former representative, contends in November 2016 that extra-schedular consideration is warranted for his service-connected left-ankle disability.  See 11/01/2016 VBMS Appellate Brief, at 3.

Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The CAVC has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2007) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111, 115-16 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).

Turning to the first step of the extra-schedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's left-ankle disability is specifically contemplated by the schedular rating criteria, and no referral for extra-schedular consideration is required.  The schedular rating criteria, including DC 5270-71, specifically provide for disability ratings based on the presence of ankylosis and marked or moderate limited range of motion, including as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria.  See Schafrath, 1 Vet. App. at 592 (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); DeLuca, 8 Vet. App. at 206-07 (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extra-schedular consideration, provides guidance for noting, evaluating, and rating joint pain), aff'd per curiam, 479 F. App'x. 978, 978 (Fed. Cir. 2012).

Sowers v. McDonald, 27 Vet. App. 472, 475 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell, 25 Vet. App. at 33-36 (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell, 25 Vet. App. at 45 n.2; Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (citing Lendenmann v. Principi, 3 Vet. App. 345, 351 (1992); 38 C.F.R. § 4.20) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).

In this case, for the entire rating period on appeal, considering the lay and medical evidence, the Veteran's left-ankle disability has been manifested by symptoms and impairment that more nearly approximates marked limited motion due to worsening pain and flare-ups, and functional impairment of limited walking, standing, and carrying objects, see, e.g., 08/01/2015 VBMS VA 21-4138 Statement in Support of Claim, at 1; 07/31/2015 VBMS Correspondence, at 1; 07/22/2015 VBMS Medical Treatment Records - Furnished by SSA (SSA 2), at 18, 22; 07/16/2010 VBMS VA Examination, at 2.  The Veteran has indicated that the functional limitation with respect to walking, standing, and carrying objects is due to pain, which is contemplated as one of the orthopedic factors, see Schafrath, 1 Vet. App. at 592; DeLuca, 8 Vet. App. at 206-07; Burton, 25 Vet. App. at 4; Sowers, 27 Vet. App. at 472; Mitchell, 25 Vet. App. at 33-36.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).

As noted above, the Board has also considered whether alternative ratings are warranted based on other disabilities of the ankle.  See 38 C.F.R. § 4.71a, DC 5270-74.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's service-connected left-ankle disability, and referral for consideration of an extra-schedular evaluation is not warranted.

III.  Analysis:  TDIU Effective January 5, 2016 and Prior to April 17, 2016

As discussed in the Introduction, the grant of TDIU by the RO effective April 17, 2016 constitutes a full grant of the benefit sought for that period, and the issue for that period is no longer before the Board.  Furthermore, the issue of entitlement to TDIU prior to January 5, 2016 is addressed in the Remand portion of the decision below and is remanded to the AOJ.  At issue here is whether the Veteran is entitled to TDIU effective January 5, 2016 and prior to April 17, 2016.

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for TDIU, a percentage threshold must be met.  See id. § 4.16(a).  If there are two or more service-connected disabilities, there shall be at least one disability ratable at 40 percent or more, and there must also be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

From January 5, 2016 and prior to April 17, 2016, the Veteran was service connected for persistent depressive disorder with alcohol abuse disorder (10 percent), sciatic-nerve radiculopathies on the right and left lower extremities (20 percent each), degenerative arthritis of the spine (20 percent), bunions in the left and right great toes (10 percent each), and femoral-nerve radiculopathy on the left lower extremity (20 percent).  In addition, as noted above, the Board grants a 20 percent disability rating for the Veteran's service-connected left-ankle disability effective November 13, 2008 and prior to June 6, 2016.  Hence, the Veteran's combined rating from January 5, 2016 and prior to April 17, 2016 is 80 percent.  See id. § 4.25 (combined ratings table).  Moreover, because the Veteran's sciatic-nerve radiculopathies on the right and left lower extremities are disabilities of both lower extremities, their combination can be considered a single disability for the purpose of meeting the TDIU threshold.  See id. § 4.16(a).  The single combined disability rating from the Veteran's sciatic-nerve radiculopathies was 40 percent effective January 5, 2016 and prior to April 17, 2016, and all of the Veteran's disabilities during that time add to more than 70 percent.  Hence, the Veteran meets the percentage threshold requirement for TDIU.

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  Id. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)), appeal dismissed, 9 F.3d 978 (Fed. Cir. 1993).

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this case, the criteria for compensation based on TDIU have been met.

The Veteran attended high school before enrolling in active duty service.  After service, he took on part-time roles (e.g., in the fast-food industry), and then began a full-time career position as a flight attendant in 1987.  He continued working as a flight attendant until 2006.  The Veteran attended college from 2008 to 2013, and he graduated with an undergraduate degree in elementary education.  He worked as a student-teacher in 2013 and 2014.  He asserted that he is licensed to teach.  He also worked as a substitute teacher until approximately 2015.  See, e.g., 04/28/2017 Virtual VA, C&P Examination (DBQ PSYCH Mental disorders), at 3; 04/17/2016 VBMS C&P Examination, at 4; 10/05/2015 VBMS VA 21-8940 Veteran's Application for Increased Compensation Based on Unemployability, at 2; 09/05/2015 VBMS C&P Examination, at 5-6; 03/07/2016 VBMS CAPRI, at 318; 04/17/2013 VBMS VA 21-8940 Veteran's Application for Increased Compensation Based on Unemployability, at 1-2; 04/17/2013 VBMS Correspondence, at 1.  Therefore, the Veteran's education and job history qualify him for elementary education and in-flight service only.

The Veteran stated that he retired from his career as a flight attendant in 2006 because of his left-ankle disability, his bunions, and his spinal degenerative arthritis.  He explained that throughout his career in the airline, he continuously took sick and personal leave to rest his ankle and back.  His job responsibilities-working for long hours on his feet at different altitudes and lifting heavy items-had been aggravating his disabilities.  Due to the continuous pain, and on the recommendation of his private podiatrist, he left his airline position.  Similarly, he indicated that he could no longer work as an elementary school teacher due to his back and foot issues.  See, e.g., 01/09/2016 VBMS Medical Treatment Record - Non-Government, at 6-7; 09/05/2015 VBMS C&P Examination, at 6; 04/17/2013 VBMS Correspondence, at 3; 04/16/2013 VBMS VA 21-4138 Statement in Support of Claim, at 1; 11/13/2008 VBMS Medical Treatment Record - Non-Government Facility, at 1.

The Veteran has asserted that his ankle disability does not allow him to run or walk more than 200 feet without resting.  He finds it extremely debilitating and painful to stand or sit for more than twenty to thirty minutes.  The Veteran remarked that he can only walk approximately one block and he cannot lift anything significantly heavy.  He indicated that while he used to enjoy gardening and outdoor activities, his physical health no longer allows for it; for example, holding a hose to water plants makes him uncomfortable after fifteen minutes.  He uses a walking cane prescribed by VA.  Although the cane does not allow him to walk, stand, or sit with additional comfort, using the cane allows him a sense of security and stability.  Because of the discomfort from walking, he used a disability parking permit.  The Veteran also explained that sitting and standing have become just as difficult as walking.  When sitting to write, he would need to stand for some time before returning to a normal seated position.  See, e.g., 04/28/2017 Virtual VA C&P Examination (DBQ PSYCH Mental disorders), at 3; 08/01/2015 VBMS VA 21-4138 Statement in Support of Claim, at 1; 07/31/2015 VBMS Correspondence, at 1; 07/22/2015 VBMS Medical Treatment Records - Furnished by SSA (SSA 2), at 18; 02/20/2015 VBMS Correspondence, at 1; 04/16/2013 VBMS VA 21-4138 Statement in Support of Claim, at 2.

Based on the June 2016 VA examination, the examiner noted that due to the Veteran's chronic left-ankle pain, he needs to work in a position of a sedentary nature that would require limited standing and walking.  06/09/2016 VBMS C&P Examination (DBQ Medical Opinion), at 2.  Furthermore, the Veteran's private podiatrist opined that it was not possible for the Veteran to continue working as a flight attendant because his bunions prevented him from engaging in weight-bearing activities and from comfortably wearing shoes.  11/13/2008 VBMS Medical Treatment Record - Non-Government Facility, at 1.  Furthermore, a VA examiner stated in September 2015 and April 2016 that the Veteran's back and foot disabilities impacted his ability to perform occupational tasks.  04/12/2016 VBMS C&P Examination, at 6-7; 09/09/2015 C&P Examination (DBQ MUSC Foot Miscellaneous), at 7-8.

With respect to the Veteran's persistent depressive disorder with alcohol abuse disorder, the Veteran remarked that from approximately February to August 2016, his daily drinking had increased to twelve-packs of beer.  08/19/2016 VBMS CAPRI, at 287.  He had also indicated that he would consume twelve wine bottles within a twenty-four-hour period.  07/22/2015 VBMS Medical Treatment Records - Furnished by SSA (SSA 2), at 18.

The Veteran has a significant history for alcohol dependence.  He has sought treatment for his depressive disorder with alcohol abuse disorder, to include many hospital treatments.  In fact, the record reflects his hospitalization more than twenty-five times during the claim period due to alcohol withdrawal.  He took leaves of absence during school due to his admissions for alcohol withdrawal.  See, e.g., 04/28/2017 Virtual VA C&P Examination (DBQ PSYCH Mental disorders), at 3; 03/25/2017 VBMS CAPRI, at 1, 22; 09/05/2015 VBMS C&P Examination, at 6; 04/16/2013 VBMS VA 21-4138 Statement in Support of Claim, at 1; VBMS VAMC Report of Hospitalization (multiple records).

In April 2017, a VA psychologist opined that due to the Veteran's depressive disorder and alcohol dependence, he has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, or a combination thereof.  See 04/28/2017 Virtual VA, C&P Examination (DBQ PSYCH Mental disorders, at 2.

From January 5, 2016 and prior to April 17, 2016, the Veteran's service-connected disabilities severely affected his ability to secure and retain substantially gainful employment in elementary education and in-flight service, which were his primary types of occupation since 1997.  His bunions made it necessary for him to retire from his position as a flight attendant.  His left-ankle disability, his bunions, and his spinal degenerative arthritis made it extremely difficult for the Veteran to sit, stand, or carry objects for reasonable periods.  Although the June 2016 VA examiner indicated that he could work in a position of a sedentary nature, the evidence reflects that his disabilities would have prevented him from sitting for long periods.  Moreover, the Veteran's persistent depressive disorder with alcohol abuse disorder has been causing occupational and social impairment in most aspects of his life.  Indeed, it can be concluded that consuming large amounts of alcohol and at high frequencies would lead to occupational impairment in the Veteran's work in elementary education and in airplanes.

Overall, the Board finds that the Veteran was unable to secure or follow a substantially gainful occupation from January 5, 2016 and prior to April 17, 2016 due to his service-connected disabilities.  See 38 C.F.R. §§ 4.3, 4.16(a).


ORDER

Entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected left-ankle disability effective June 6, 2016 is denied.

Entitlement to a disability rating of 20 percent disability, but not higher, for the Veteran's service-connected left-ankle disability effective November 13, 2008 and prior to June 6, 2016 is granted.

Entitlement to TDIU effective January 5, 2016 and prior to April 17, 2016 is granted.


REMAND

As noted earlier, generally, to be eligible for TDIU, a percentage threshold must be met.  See id. § 4.16(a).  The Veteran's combined ratings prior to January 5, 2016 do not meet either threshold requirement for TDIU.

Nevertheless, even without meeting the schedular requirements, a veteran may be eligible for total disability compensation if the evidence shows he is unemployable based on his individual circumstances and service-connected disabilities.  VA's policy is to rate as totally disabled all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Id. § 4.16(b).  In such cases, the rating boards should submit the case to the Director, Compensation Service for extra-schedular consideration.  See id.

In this case, the Veteran meets the requirements for referral to the Director, Compensation Service for extra-schedular consideration prior to January 5, 2016.  As noted above, his service-connected disabilities have severely affected his ability to secure and retain substantially gainful employment in elementary education and in-flight service, which were his primary types of occupation since 1997.  His bunions have made it necessary for him to retire from his position as a flight attendant.  His left-ankle disability, his bunions, and his spinal degenerative arthritis have made it extremely difficult for the Veteran to sit, stand, or carry objects for reasonable periods.  The evidence reflects that the Veteran's disabilities would have prevented him from sitting for long periods.  Furthermore, the Veteran's persistent depressive disorder with alcohol abuse disorder has been causing occupational and social impairment in most aspects of his life.  Indeed, it can be concluded that consuming large amounts of alcohol and at high frequencies would lead to occupational impairment in the Veteran's work in elementary education and in airplanes.  Hence, the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities prior to January 5, 2016.  The Board remands this claim for the AOJ to refer to the Director, Compensation Service.

Additionally, on remand, outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records from June 2016 to the present.

2.  After all development has been completed and returned from step 1 above, then refer the claim of entitlement to TDIU prior to January 5, 2016 to the Director, Compensation Service for consideration of TDIU on an extra-schedular basis and notify the Veteran of such action.

3.  After all development has been completed and returned from steps 1-2 above, if the benefits sought remain denied, issue a supplemental statement of the case with consideration to all relevant evidence, and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999) (per curiam).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


